Title: To John Adams from Oliver Wolcott, Jr., 11 September 1800
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir
Treasury Department Washington, September 11th. 1800

I have the honour to acknowledge the receipt of your several Letters dated August 15th, 23rd. 24th, 25th. 26th. 27th, & 30th. and have applied to the Secretary of State for Commissions to Richard Hunnewell Esqr to be Surveyor and Inspector of the Revenue for the Port of Portland.
On the petition of Mrs. Sylvester, I take the liberty to observe, that as her Husband John Sylvester, has expiated his offence, by suffering the punishment and paying the fine imposed by Judgment of Court, he is not at this time an object of Pardon, and of course that the prayer of her Petition cannot be granted—in this opinion which is given without reference to the question, whether under other circumstances a Pardon might with propriety be granted, the heads of Departments have concurred.
The last Post from Norfolk brought the afflicting intelligence of the death of Colonel Otway Byrd, the Collector for that District—by this event the public are deprived of a valuable Officer, and a numerous family of their guide and Protector—Several Candidates for the Office have already appeared, but as it is of great and increasing importance that the vacancy should be properly supplied, I have concluded it best to delay transmitting the papers for a short time, under an expectation of obtaining further information.—I have the honour to be / with perfect respect / Sir / Your Obedient Servant


Oliv. Wolcott.